Case 1:21-bk-10379   Doc 36   Filed 09/16/21 Entered 09/16/21 15:10:54   Desc Main
                              Document     Page 1 of 7
Case 1:21-bk-10379   Doc 36   Filed 09/16/21 Entered 09/16/21 15:10:54   Desc Main
                              Document     Page 2 of 7
          Case 1:21-bk-10379                Doc 36        Filed 09/16/21 Entered 09/16/21 15:10:54                               Desc Main
                                                          Document     Page 3 of 7
                   323 FIFTH STREET                                                                                                 (800) 603-0836
                   EUREKA CA 95501                                                                           Para Español, Ext. 2660, 2643 o 2772
                                                                                                                 8:00 a.m. - 5:00 p.m. Pacific Time
                                                                                                                         Main Office NMLS #5985
                                                                                                                       Branch Office NMLS #9785




               CASSANDRA MORRIS
               7477 FITZROY CT
               WEST CHESTER OH 45241



Analysis Date: September 10, 2021                                                                                                                        Final
Property Address: 7477 FITZROY COURT CINCINNATI, OH 45241                                                                              Loan:
                                     Annual Escrow Account Disclosure Statement
                                                  Account History

      This is a statement of actual activity in your escrow account from Apr 2021 to Oct 2021. Last year's anticipated activity
      (payments to and from your escrow account) is next to the actual activity.

Payment Information                   Current:      Effective Nov 01, 2021:                  Escrow Balance Calculation
 Principal & Interest Pmt:                  876.86                  876.86                   Due Date:                                       Apr 01, 2020
 Escrow Payment:                            624.86                  819.12                   Escrow Balance:                                  (12,506.86)
 Other Funds Payment:                          0.00                    0.00                  Anticipated Pmts to Escrow:                       11,872.34
 Assistance Payment (-):                       0.00                    0.00                  Anticipated Pmts from Escrow (-):                       0.00
 Reserve Acct Payment:                         0.00                    0.00                  Anticipated Escrow Balance:                         ($634.52)
  Total Payment:                            $1,501.72                  $1,695.98


                      Payments to Escrow            Payments From Escrow                                        Escrow Balance
       Date           Anticipated   Actual          Anticipated     Actual             Description              Required       Actual
                                                                                  Starting Balance               1,471.22      (10,488.33)
      Apr 2021            624.86                         134.44       134.44 *    Forced Place Insur             1,961.64      (10,622.77)
      May 2021            624.86                         134.44       134.44 *    Forced Place Insur             2,452.06      (10,757.21)
      Jun 2021            624.86                         134.44       134.44 *    Forced Place Insur             2,942.48      (10,891.65)
      Jun 2021                          776.29                               *    Escrow Only Payment            2,942.48      (10,115.36)
      Jul 2021            624.86                         134.44              *    Forced Place Insur             3,432.90      (10,115.36)
      Jul 2021                                                      2,795.36 *    County Tax                     3,432.90      (12,910.72)
      Jul 2021                                                      4,091.57 *    Homeowners Policy              3,432.90      (17,002.29)
      Aug 2021            624.86                      2,942.49               *    County Tax                     1,115.27      (17,002.29)
      Aug 2021                       4,495.43           134.44               *    Forced Place Insur               980.83      (12,506.86)
      Sep 2021            624.86                        134.44               *    Forced Place Insur             1,471.25      (12,506.86)
      Oct 2021            624.86                        134.44               *    Forced Place Insur             1,961.67      (12,506.86)
                                                                                  Anticipated Transactions       1,961.67      (12,506.86)
      Sep 2021                   11,247.48                                                                                      (1,259.38)
      Oct 2021                      624.86                                                                                        (634.52)
                      $4,374.02 $17,144.06          $3,883.57      $7,290.25

      An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
      our toll-free number.


      Last year, we anticipated that payments from your account would be made during this period equaling 3,883.57. Under
      Federal law, your lowest monthly balance should not have exceeded 1,249.71 or 1/6 of the anticipated payment from the
      account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
                                                                                                                                             Page 1
    Case
silent on this1:21-bk-10379
               issue.         Doc 36   Filed 09/16/21 Entered 09/16/21 15:10:54   Desc Main
                                       Document     Page 4 of 7




                                                                                        Page 2
          Case 1:21-bk-10379                Doc 36       Filed 09/16/21 Entered 09/16/21 15:10:54                             Desc Main
Analysis Date: September 10, 2021                                                                                                                 Final
                                                         Document     Page 5 of 7
Borrower: CASSANDRA MORRIS                                                                                                          Loan:
                                                Annual Escrow Account Disclosure Statement
                                                       Projections for Coming Year

      This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
      from your account.

        Date              Anticipated Payments                                                                  Escrow Balance
                          To Escrow From Escrow               Description                                 Anticipated      Required
                                                              Starting Balance                               (634.52)      3,276.46
      Nov 2021               819.12                                                                           184.60       4,095.58
      Dec 2021               819.12                                                                         1,003.72       4,914.70
      Jan 2022               819.12                                                                         1,822.84       5,733.82
      Feb 2022               819.12                                                                         2,641.96       6,552.94
      Mar 2022               819.12       2,942.49            County Tax                                      518.59       4,429.57
      Apr 2022               819.12                                                                         1,337.71       5,248.69
      May 2022               819.12                                                                         2,156.83       6,067.81
      Jun 2022               819.12                                                                         2,975.95       6,886.93
      Jul 2022               819.12                                                                         3,795.07       7,706.05
      Aug 2022               819.12       2,795.36            County Tax                                    1,818.83       5,729.81
      Aug 2022                            4,091.57            Homeowners Policy                            (2,272.74)      1,638.24
      Sep 2022              819.12                                                                         (1,453.62)      2,457.36
      Oct 2022              819.12                                                                           (634.50)      3,276.48
                         $9,829.44       $9,829.42

     (Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
      Your escrow balance contains a cushion of 1,638.24. A cushion is an additional amount of funds held in your escrow
      balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
      Federal law, your lowest monthly balance should not exceed 1,638.24 or 1/6 of the anticipated payment from the account,
      unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
      this issue.

      Your ending balance from the last month of the account history (escrow balance anticipated) is (634.52). Your starting
      balance (escrow balance required) according to this analysis should be $3,276.46. This means you have a shortage of 3,910.98.
      This shortage may be collected from you over a period of 12 months or more unless the shortage is less than 1 month's
      deposit, in which case we have the additional option of requesting payment within 30 days. We have decided to do nothing.

      We anticipate the total of your coming year bills to be 9,829.42. We divide that amount by the number of payments expected during
      the coming year to obtain your escrow payment.




                                                                                                                                         Page 3
          Case 1:21-bk-10379             Doc 36      Filed 09/16/21 Entered 09/16/21 15:10:54                      Desc Main
Analysis Date: September 10, 2021                                                                                                      Final
                                                     Document     Page 6 of 7
Borrower: CASSANDRA MORRIS                                                                                               Loan:

      New Escrow Payment Calculation
      Unadjusted Escrow Payment                      819.12
      Surplus Amount:                                  0.00
      Shortage Amount:                                 0.00
      Rounding Adjustment Amount:                      0.00
      Escrow Payment:                               $819.12




     NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
     premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
     the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
     payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
     Street, Eureka, Ca 95501 or 800-603-0836.

  * Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
  updated. Enclosed is the EFT form that needs to be completed. Once completed, please fax to the number listed on the EFT form
  or return in the self-addressed envelope.




                                                                                                                              Page 4
Case 1:21-bk-10379        Doc 36   Filed 09/16/21 Entered 09/16/21 15:10:54       Desc Main
                                   Document     Page 7 of 7



                          UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF OHIO
                                 CINCINNATI DIVISION

 In Re:                                         Case No. 1:21-bk-10379

 Cassandra L. Morris                            Chapter 13

 Debtor.                                        Judge Jeffery P. Hopkins

                                 CERTIFICATE OF SERVICE

I certify that a copy of the foregoing Notice of Mortgage Payment Change was served
electronically on September 16, 2021 through the Court’s ECF System on all ECF participants
registered in this case at the e-mail address registered with the Court

And by first class mail on September 16, 2021 addressed to:

          Cassandra L. Morris, Debtor
          7477 Fitzroy Ct.
          Cincinnati, OH 45241

                                                Respectfully Submitted,

                                                /s/ Molly Slutsky Simons
                                                Molly Slutsky Simons (0083702)
                                                Sottile & Barile, Attorneys at Law
                                                394 Wards Corner Road, Suite 180
                                                Loveland, OH 45140
                                                Phone: 513.444.4100
                                                Email: bankruptcy@sottileandbarile.com
                                                Attorney for Creditor
